Case 1:20-cv-00484-JGK-DCF Document 43 Filed 05/27/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


JANE DOE,

                Plaintiff,

        v.
                                                        Case No. 1:20-cv-00484-JGK_____________
DARREN K. INDYKE and RICHARD D.
KAHN, in their capacities as executors of the
ESTATE OF JEFFREY E. EPSTEIN,
GHISLAINE MAXWELL, an individual,

                Defendants.




        NOTICE OF PLAINTIFF’S MOTION TO APPROVE ALTERNATE SERVICE
              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(e)(1)
        PLEASE TAKE NOTICE that upon the accompanying memorandum of law dated May 27,

2020, Plaintiff Jane Doe will move this Court for an order granting Plaintiff’s Motion to Approve

Alternative Service Pursuant to Federal Rule of Civil Procedure 4(e)(1) upon Defendant Ghislaine

Maxwell and finding that the service efforts made by Plaintiff’s counsel are sufficient to notify

Defendant Maxwell of the claims against her in this matter.




                                                    1
Case 1:20-cv-00484-JGK-DCF Document 43 Filed 05/27/20 Page 2 of 2




                                         Respectfully submitted,




Dated: May 27, 2020                      _____________________________
                                         Robert Glassman, Esq.

                                         PANISH SHEA & BOYLE LLP
                                         11111 Santa Monica Blvd., Suite 700
                                         Los Angeles, CA 90025
                                         Telephone: (310) 477-1700
                                         Facsimile: (310) 477-1699
                                         boyle@psblaw.com
                                         glassman@psblaw.com
                                         werksman@psblaw.com

                                         Attorneys for Plaintiff




                                     2
